Title: To James Madison from Thomas Jefferson, 25 March 1800
From: Jefferson, Thomas
To: Madison, James


Philadelphia Mar. 25. 1800.
Your’s of the 15th. is safely recieved. I percieve by that that I had by mistake sent you Ramsay’s Eulogy instead of Cooper’s smaller pamphlet, which therefore I now inclose, merely for the last paper in it, as the two first were in the copy I first sent you. I inclose also mr. Nicholas’s amendment this day proposed to the bill concerning President & V. P. formerly sent you. We expect it will be rejected by 17. to 13. in Senate but that it may be brought forward in the lower house with better prospects. We have nothing from Europe but what you will see in the newspapers. The Executive are sending off a frigate to France; but for what purposes we know not. The bankrupt law will pass. A complimentary vote of a medal to Truxton will pass. A judiciary law adding about 100,000 D. to the annual expence of that department is going through the H. of R. A loan of 3½ millions will pass. The money it is said will be furnished by some English houses. Bankruptcies continue at Baltimore; and great mercantile distress & stagnation here. The Republican spirit beginning to preponderate in Pennsva., Jersey & N. Y. and becoming respectable in Mass. N. Hampsh. & Connect. Of R. I. & Vermont I can say nothing. There are the strongest expectations that the republican ticket will prevail in the city election of N. Y. Clinton, Gates, & Burr are at the head of it. It’s success decides the complexion of that legislature. We expect Gouvr. Morris to be chosen by the present legislature a Senator of the US. in the room of Watson resigned. The legislature here parted in a state of distraction; their successors, as soon as chosen, will be convened: but it is very questionable if the Senate will not still be obstinate. We suppose Congress will rise in May. Respectful & affectionate salutations to mrs. Madison & yourself. Adieu.
